Citation Nr: 1822412	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO. 12-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran is a decorated combat veteran who served on active duty from December 1966 to January 1970, including in the Republic of Vietnam. His decorations include the Combat Action Ribbon and the Vietnam Service Medal with Three Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the RO in Philadelphia, Pennsylvania.  In January 2014 and April 2017, the Board remanded the matter for additional evidentiary development.


FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran's hypertension is caused, or aggravated, by his active service, including his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected PTSD, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012)) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2017).

There is no indication in this record of a failure to notify. Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

The service treatment records (STRs) and pertinent post-service treatment records have been secured to the extent possible. The Veteran was afforded a VA examination in May 2017 and has not challenged the adequacy of the examination. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Thus, VA's duty to assist has been met.

There has been substantial compliance with prior remand directives. In the April 2017 remand, the Board directed the RO to obtain a new VA medical opinion regarding the etiology of the Veteran's diagnosed hypertension. As noted above, the Veteran was afforded an examination in May 2017. The additional development of the evidence substantially complies with the remand directives. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995). 

38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his diagnosed hypertension is caused, or aggravated, by his service-specifically, his service-connected PTSD.  In this regard, the Board notes that the STRs are silent with respect to a diagnosis of hypertension during service.  According to post-service medical records, in September 2009, the Veteran visited his VA primary care physician and was diagnosed with hypertension.

The Veteran presented to the emergency room at a VA facility in January 2015 with complaints of continued dizziness and falling. His wife reported that the Veteran drinks beer, does not eat well at home, stumbles, and walks and falls into walls. The Veteran's dizziness was found to be related to dehydration, and he was instructed to not drink beer and to keep well hydrated at home. In a contemporaneous mental health consultation, the Veteran indicated that he wanted assistance with alcohol cessation and improving his symptoms, including dizziness.

Pursuant to the Board's April 2017 remand, the RO afforded the Veteran a VA examination regarding the etiology of his hypertension. See May 2017 Hypertension Disability Benefits Questionnaire. The Veteran reported that he has had hypertension for a number of years. He also reported experiencing fainting spells and passing out and that his symptoms may be due to low blood pressure. The examiner diagnosed the Veteran with hypertension, but determined that it was less likely than not caused by his service, including his service-connected PTSD. The examiner did not find any evidence of high blood pressure reading during the service or the year after to make a diagnosis of HTN while in the service. Further, the examiner noted that the Veteran has multiple risk factors of hypertension, including age, ethnicity, smoking, and family history. The examiner also noted that, while there are studies that have found an association between PTSD and hypertension, there is not enough evidence to conclude that the Veteran's PTSD is specifically a causative factor in the development of hypertension.

The examiner found that it was less likely than not that the Veteran's hypertension was aggravated beyond the natural progression by his service-connected PTSD. Specifically, the examiner diagnosed mild to moderate hypertension in 2010, at which time the Veteran was started on medications. Since that time, the Veteran's blood pressure has been relatively well-controlled and has not been aggravated.

At the outset, the Board notes that the Veteran's STRs are silent with respect to a diagnosis of hypertension. Further, there is no competent and credible evidence of record of a diagnosis of hypertension within the year following the Veteran's discharge from active service. Therefore, service connection for hypertension cannot be presumed under 38 C.F.R. § 3.307, and the claim must meet the general criteria for service connection, whether on a direct or secondary basis. 38 C.F.R. § 3.303, 3.310.

Upon further review of the record, the Board finds, first, that the preponderance of the competent and credible evidence is against a finding that the Veteran's hypertension is caused by his service-connected PTSD. The May 2017 VA examination found that, while there may be an association between PTSD and hypertension, there was insufficient evidence to find that the Veteran's PTSD specifically caused his hypertension, particularly in light of the multiple risk factors of hypertension present. The Board also finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's hypertension is aggravated by his service-connected PTSD. The VA examiner noted that the Veteran's hypertension has been relatively well-controlled since its diagnosis. There is no evidence to doubt the examiner's credibility, and there are no other competent etiological opinions of record. See Layno, 6 Vet. App. at 470. Moreover, the Board notes that the Veteran's VA health care provider attributed his complaints of dizziness to dehydration related to the intake of alcohol and not to hypertension. The Board recognizes the Veteran's diagnosis and continued treatment for hypertension. However, the Veteran, as a layperson, is not competent to determine the etiology of his hypertension. See Layno v. Brown, 6 Vet. App. at 470. Indeed, the May 2017 VA examiner specifically concluded that the Veteran's hypertension was less likely than not caused by his service.

Regardless, the Board must also consider the Veteran's service connection claim for hypertension under general direct service connection regulations. 38 C.F.R. § 3.303. As noted above, there is no evidence of a diagnosis of hypertension during or immediately after service. In addition, there is no competent and credible evidence of record establishing a nexus between the Veteran's hypertension and his service. 

With no competent evidence of a nexus in the record, the Board finds that the criteria for service connection for hypertension, to include as secondary to the service-connected PTSD, have not been met. 38 C.F.R. §§ 3.303, 3.310.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


